No. 10	                        March 2, 2017	101

              IN THE SUPREME COURT OF THE
                    STATE OF OREGON

                      STATE OF OREGON,
                           Appellant,
                              v.
                 STEVEN P. WAGNER NICHOLS,
                          Respondent.
                   (CC 140066CR; SC S063985)

    En Banc
  On appeal from an order of the Hood River County Circuit
Court under ORS 138.060(2)(a) and ORAP 12.07.*
    Argued and submitted October 13, 2016.
   Doug M. Petrina, Assistant Attorney General, Salem,
argued the cause and filed the briefs for the petitioner on
review. Also on the briefs were Ellen F. Rosenblum, Attorney
General, and Benjamin Gutman, Solicitor General.
   Anne Fujita Munsey, Deputy Public Defender, Salem,
argued the cause and filed the brief for the respondent
on review. Also on the brief was Ernest G. Lannet, Chief
Defender, Office of Public Defense Services.
    BALMER, C. J.
    The order of the circuit court is affirmed.
    Case Summary: Defendant was indicted for murder and moved to suppress
statements that he made during a custodial interrogation, citing a violation of
his right against compelled self-incrimination under Article I, section 12, of the
Oregon Constitution. The trial court granted defendant’s motion, reasoning that
defendant had made an equivocal invocation of that right, but the interrogating
detectives had failed to clarify that invocation, which required suppression of the
resulting statements. The state appealed directly to the Oregon Supreme Court.
Held: (1) A reasonable law enforcement officer would have understood that defen-
dant had invoked his right against compelled self-incrimination under Article I,
section 12; (2) Because defendant unequivocally invoked that right, the detec-
tives were required to cease the interrogation, and their contrary actions violated
Article I, section 12; and (3) the trial court therefore did not err in granting
defendant’s motion to suppress the interview statements that he made following
his invocation.
   The order of the circuit court is affirmed.
______________
	  *  John A. Olson, Judge.
102	                                                     State v. Nichols

	         BALMER, C. J.
	        This case involves the state’s appeal of a pretrial
order suppressing evidence in a pending murder prosecution,
ORS 138.060(2)(a). The trial court determined that, near
the beginning of a custodial interrogation, defendant equiv-
ocally invoked his right against compelled self-incrimination
under Article I, section 12, of the Oregon Constitution, but
law enforcement failed to clarify defendant’s intent as to
that invocation and, instead, continued the interrogation.
The court concluded that the failure to clarify had violated
Article I, section 12, and it therefore suppressed defendant’s
invocation and all the statements that he had made there-
after. We affirm, but on different grounds: We conclude that
defendant unequivocally invoked his right against com-
pelled self-incrimination and, therefore, the interrogation
should have ended when defendant made that invocation.
	        The facts are undisputed.1 Defendant’s girlfriend,
who was also the mother of his then-infant daughter, died
in 2009 when she fell during a hike with defendant in the
Columbia River Gorge. The investigation into the cause of
her fall proceeded slowly. In the meantime, defendant con-
tinued to live in Oregon for several years; he then traveled
with his daughter to work in China, staying for 18 months.
	        In 2014, while defendant was still in China, pros-
ecutors secured a secret indictment in the Hood River
County Circuit Court, charging defendant with murder. A
judge immediately issued a warrant for defendant’s arrest.
In early 2015, defendant was located and detained at the
San Francisco International Airport after arriving there
on an overseas flight from China, en route to Oregon, with
his daughter. Two detectives from the San Mateo County
Sheriff’s Office responded and took over the investigation.
At some point, defendant was handcuffed and remained
so for several hours. He also had not slept for an extended
period of time.
	      The detectives then interviewed defendant, who
apparently was still handcuffed. At the outset of the

	1
      We take the facts from the record below and from the trial court’s memo-
randum opinion and order granting defendant’s motion to suppress.
Cite as 361 Or 101 (2017)	103

interview, the lead detective, Matsuura, introduced himself
and the other detective, and stated that defendant was not
free to leave. Matsuura then read defendant his Miranda
rights, which defendant indicated that he understood.
Matsuura began the interview by explaining that the air-
port fell within the jurisdiction of his office and that, when
individuals are arrested at the airport, his office interviews
them before lodging them in the county jail. Defendant did
not respond to that explanation. The following back-and-
forth then ensued between Matsuura and defendant:
   “DET. MATSUURA:  * * * Have you been told why you’re
   in custody?
   “[DEFENDANT]: No.
   “DET. MATSUURA:  Okay. You have a warrant for your
   arrest.
   “[DEFENDANT]:  From where?
   “DET. MATSUURA:  The state of Oregon.
   “[DEFENDANT]: For?
   “DET. MATSUURA:  Homicide.
   “[DEFENDANT]: Homicide?
   “DET. MATSUURA:  Homicide. Do you have any idea
   what that’s about?
   “[DEFENDANT]: No.
   “DET. MATSUURA:  Okay.
   “[DEFENDANT]:  What’s the name of the person?
   “DET. MATSUURA:  Rhonda.
   “[DEFENDANT]: Rhonda?
   “DET. MATSUURA:  * * * Rhonda Castro. Do you know a
   Rhonda Castro?
   “[DEFENDANT]:  That’s * * * my child’s mom.
   “DET. MATSUURA:  Okay. Were you guys dating at all
   or was it just like a one-night stand thing where you guys
   * * * hooked up?
   “[DEFENDANT]: No.
104	                                             State v. Nichols

  “DET. MATSUURA: Or were you guys having a
  relationship?
  “[DEFENDANT]:  No. We were together for a long time.
  “DET. MATSUURA:  Okay. Do you have any idea why
  there’s a warrant for your arrest for a homicide for * * * the
  mother of your daughter?
  “[DEFENDANT]:  I don’t.
  “DET. MATSUURA:  None at all?
  “[DEFENDANT]: No.
  “DET. MATSUURA:  Well, obviously something hap-
  pened. Do you know the circumstances behind her death?
  “[DEFENDANT]:  Yeah.
  “DET. MATSUURA:  Can you tell me about it?
  “[DEFENDANT]:  It’s not something I want to talk about.
  It’s—
  “DET. MATSUURA:  Well, I want to make sure I don’t
  have a serial murderer walking into my jail.
  “[DEFENDANT]:  I’m not—
  “DET. MATSUURA:  You know what I mean.
  “[DEFENDANT]:  I’m not a killer.
  “DET. MATSUURA:  I—
  “[DEFENDANT]: I’m—
  “DET. MATSUURA:  I don’t know that. I don’t know you.
  I can’t make that * * * decision one way or another. But for
  the safety and security of my facility, I want to make sure
  I don’t have the serial murderer walking into my facility
  without knowing it. Can you see my point?
  “[DEFENDANT]: Yeah.
  “DET. MATSUURA:  Okay. I’m not here to draw judgment
  on you one way or the other. I’m just looking for some infor-
  mation. So if you can tell me * * * about the circumstances
  of how she died, that’d be great.”
(Emphases added.) Defendant then told the detective that
the victim had died about six years earlier after falling
from a cliff. The interview continued for about three hours,
Cite as 361 Or 101 (2017)	105

touching on many subjects. Defendant thereafter was
booked in the local county jail and later was transported
back to Oregon and arraigned.
	        Defendant moved to suppress his statements from
the interview, asserting violations of his state and federal
constitutional rights against compelled self-incrimination
when questioning continued after he had stated, “[i]t’s not
something I want to talk about.”2 Defendant alternatively
argued that his statement had been either an unequivocal
invocation, which required the detectives to stop the inter-
view, or an equivocal invocation, which he asserted required
the detectives, under Article I, section 12, to clarify his
intent as to the invocation. The state responded that defen-
dant’s statement did not qualify as an invocation, either
unequivocal or equivocal. The state continued that, even if
defendant had made an equivocal invocation, the detectives
would have been permitted to continue the interview with-
out asking clarifying questions and, therefore, no violation
of defendant’s Article I, section 12, right against compelled
self-incrimination had occurred.
	        To decide the merits of defendant’s motion, the trial
court considered evidence consisting of an audio recording
and transcript of the interview, and heard argument at a
pretrial hearing, but did not hear any witness testimony.
The court ultimately ruled that suppression was warranted.
The court first determined that defendant’s statement had
been ambiguous because it could have been an invocation
or it could have been defendant’s way of signaling that the
topic of the victim’s death was still an emotionally charged
one, although not foreclosing his willingness to discuss it.
The court thus characterized the statement as an equivocal
invocation under Article I, section 12, which, in the court’s
view, required the detectives to ask clarifying questions to
determine whether defendant was invoking his right against
compelled self-incrimination. Because the detectives failed to
do so, the court concluded, defendant’s right under Article I,
section 12, had been violated, and the resulting interview
statements must be suppressed. The state appealed to this
court. See ORS 138.060(2)(a) (if defendant charged with
	2
     We do not address any federal constitutional question on direct appeal.
106	                                                      State v. Nichols

murder or aggravated murder, state may directly appeal
trial court order suppressing evidence to this court).
	        On direct appeal, the parties repeat the invocation
arguments summarized above—focusing first on whether
defendant made an unequivocal invocation of the right
against compelled self-incrimination under Article I, section
12, or, alternatively, whether he made an equivocal invoca-
tion or even any invocation at all. The state also repeats its
argument that, if defendant made an equivocal invocation,
the detectives were not required to ask clarifying questions,
and it urges this court to consider that question anew under
Article I, section 12. The state in particular argues that this
court’s case law to date merely assumes that Article I, sec-
tion 12, imposes a duty to clarify, but does not expressly so
hold, and adds that, by contrast, the Fifth Amendment to
the United States Constitution imposes no such duty.3 The
state further contends that, if anything, defendant merely
demonstrated an intent to not respond to questions about
certain topics, but not an intent to invoke his right against
compelled self-incrimination, such that the detectives were
required to stop the interview.
	        Defendant counters that this court previously has
held—and should continue to hold—that, if a suspect equivo-
cally invokes the right against compelled self-incrimination,
law enforcement officers are required to clarify the sus-
pect’s intent as to the invocation before proceeding further.
Defendant otherwise alternatively responds that he was
entitled to “selectively invoke” that right as to questions on
certain topics, and, once he did so, the detectives were pre-
cluded from asking further questions about those topics.
	        We review for error of law—that is, we determine
as a matter of law whether defendant’s statement amounted
to an unequivocal invocation or, if not, then whether it
amounted to an equivocal invocation or no invocation at all.
State v. Avila-Nava, 356 Or 600, 609, 341 P3d 714 (2014);
	3
       Compare State v. Meade, 327 Or 335, 340, 963 P2d 656 (1998) (noting obli-
gation of law enforcement to clarify equivocal invocation of derivative right to
counsel under Article I, section 12), with Berghuis v. Thompkins, 560 US 370,
381-82, 130 S Ct 2250, 176 L Ed 2d 1098 (2010) (suspect must unambiguously
invoke Fifth Amendment right to remain silent).
Cite as 361 Or 101 (2017)	107

State v. McAnulty, 356 Or 432, 449, 338 P3d 653 (2014), cert
den, 136 S Ct 34 (2015). As explained below, we conclude
that defendant made an unequivocal invocation.4
	         We begin by setting out some familiar principles.
Article I, section 12, establishes a right against compelled
self-incrimination.5 To protect that right, police must give
Miranda warnings to a suspect who is in custody or in other-
wise compelling circumstances. McAnulty, 356 Or at 454.
If a suspect unequivocally invokes his or her right against
compelled self-incrimination during a custodial interroga-
tion, then police must honor that request and stop the inter-
rogation. Id. at 455; see also State v. Davis, 350 Or 440, 459,
256 P3d 1075 (2011) (Article I, section 12, embodies right
to insist that police refrain from interrogation after per-
son in custody or compelling circumstances invokes right
to remain silent). A suspect may waive that right, however,
so long as the waiver is knowing, intelligent, and voluntary
under the totality of the circumstances. McAnulty, 356 Or
at 455. The state bears the initial burden of showing that
a defendant charged with a crime validly waived the right;
if the defendant initially waives the right, then the defen-
dant bears the burden to show that he or she later invoked
it. See State v. James, 339 Or 476, 491, 123 P3d 251 (2005)
(explaining burden of proof in context of derivative right to
counsel during interrogation afforded under Article I, sec-
tion 12).
	       In this case, the parties do not dispute that defen-
dant was subject to custodial interrogation; that the detec-
tives provided Miranda warnings advising defendant of
	4
       In reviewing the trial court’s determination that defendant made an equiv-
ocal invocation, we are bound by the trial court’s findings of historical fact if evi-
dence in the record supports them. State v. James, 339 Or 476, 481, 123 P3d 251
(2005); see also Avila-Nava, 356 Or at 609 (what transpired during interrogation,
including what defendant said or did not say, is question of fact; although bound
by facts supported by evidence in record, appellate court assesses anew whether
those facts are sufficient to meet constitutional standards). In this case, the trial
court found that defendant and Matsuura made the statements set out earlier
in this opinion, and the record supports that finding. The court did not, how-
ever, make any additional finding based on evidence in the record—for example,
assessing defendant’s or the detectives’ tone or demeanor, or making any related
credibility determination—relating to the circumstances of the interview.
	5
       Article I, section 12, provides, in part, that “[n]o person shall be * * * com-
pelled in any criminal prosecution to testify against himself.”
108	                                                        State v. Nichols

his rights under Article I, section 12; and that defendant
indicated that he understood those warnings. Defendant
contends as an initial matter that, although he acknowl-
edged the warnings, he did not waive his right against com-
pelled self-incrimination—he argues that the preliminary
back-and-forth with Matsuura instead showed that he was
merely trying to understand why he had been arrested.
The state counters that defendant waived his Miranda
rights at the outset of the interview, and we agree that
the record supports the state’s position.6 After indicating
that he understood his rights, defendant chose to answer
some initial questions about the victim, and nothing in the
record suggests a lack of knowledge, consent, or voluntari-
ness about that decision. We conclude that, in choosing to do
so, defendant initially waived his right against compelled
self-incrimination under Article I, section 12. See State v.
Collins, 253 Or 74, 75, 453 P2d 169 (1969) (answering police
questions following Miranda warnings is evidence of waiver
of rights under Article I, section 12); State v. Davison, 252
Or 617, 621, 451 P2d 481 (1969) (unnecessary to articulate
waiver following warnings; rather, clear and unambiguous
conduct by person advised of rights that includes willing-
ness to answer questions sufficient to establish waiver).
	        The next question is whether, after initially waiv-
ing his right against compelled self-incrimination under
Article I, section 12, defendant unequivocally invoked that
right shortly thereafter, when he responded to Matsuura’s
request that he tell the detectives about the circumstances
of the victim’s death by answering, “It’s not something
I want to talk about.” In ascertaining whether defendant
made an unequivocal invocation, our task is to consider his
words “in the context of the totality of circumstances exist-
ing at the time of and preceding their utterance, to deter-
mine whether a reasonable officer would have understood
that the defendant was invoking that right.” Avila-Nava, 356
	6
        The trial court did not make any finding or reach any express conclusion
about defendant’s waiver of Miranda. Our determination that defendant waived
his Miranda rights is not inconsistent with the trial court’s conclusion on the
merits, relating to defendant’s subsequent asserted invocation. See generally
James, 339 Or at 482 n 5 (if trial court made no factual finding about disputed
fact, appellate court presumes that trial court found facts in a manner consistent
with its ultimate conclusion).
Cite as 361 Or 101 (2017)	109

Or at 613. That evaluation may include “preceding words
spoken by the defendant and the interrogating officer[;] the
demeanor, gestures, and speech patterns of the defendant[;]
the demeanor and tone of the interrogating officer[;] and the
point at which the defendant allegedly invoked the right to
remain silent.” Id. at 614; see also State v. Charboneau, 323
Or 38, 55, 913 P2d 308 (1996) (invocation question evaluated
based on totality of circumstances).
	        We begin with the words that defendant identifies
as having amounted to an unequivocal invocation: “It’s not
something I want to talk about.” Viewed in isolation, those
words are, at least arguably, ambiguous: A reasonable offi-
cer could have understood that defendant was invoking
his right under Article I, section 12, or, alternatively, that
defendant was expressing a desire to not discuss, or at least
a reluctance to discuss, the circumstances of the victim’s
death. See generally Avila-Nava, 356 Or at 609 (interpre-
tation required when defendant’s words are ambiguous, as
ordinary people would understand them).
	        In arguing that those words did not clearly con-
vey any intent to invoke the right against compelled self-
incrimination, the state accurately describes contrasting
wording from other cases in which this court concluded
that unequivocal invocations had occurred. See id. at 603,
617 (defendant who stated, “I won’t answer any questions,”
unequivocally invoked, when record suggested no language
barrier or confusion on defendant’s part, or that reasonable
officer would have understood defendant instead to be ask-
ing a question); McAnulty, 356 Or at 451-52, 456 (defendant’s
first two invocations—“I don’t want to talk anymore” and
“I don’t want to talk no more”—unambiguously communi-
cated her desire to no longer speak with detectives); see also
State v. Acremant, 338 Or 302, 322, 108 P3d 1139, cert den,
546 US 864 (2005) (defendant’s statement—“I think that
I do need a lawyer[,] I do”—unambiguously expressed his
desire to consult with counsel before speaking with detec-
tives); State v. Kell, 303 Or 89, 97, 734 P2d 334 (1987) (citing
Smith v. Illinois, 469 US 91, 100, 105 S Ct 490, 83 L Ed 2d
488 (1984), wherein the defendant, upon being advised of
right to counsel and asked if he understood, answered “Uh,
yeah[,] I’d like to do that”; Supreme Court concluded that
110	                                                        State v. Nichols

he unambiguously invoked his derivative right to counsel).
The unequivocal invocations in those cases all share a com-
monality that this case does not: In each case, the defendant
expressed his or her intent by first self-identifying as the
actor (“I”) and then by clearly stating the desired action or
view relating to the right in question (won’t answer ques-
tions, don’t want to talk, need a lawyer). Simply stated, each
of those cases involved classic and easily understood words
of invocation.
	        By contrast, defendant’s statement did not focus on
defendant as the actor taking an action; rather, it focused on
the topic of Matsuura’s question (“It’s not something I want to
talk about.” (Emphasis added.)) That is, on its face, it did not
directly convey—at least not as clearly as the statements in
the cases just noted—an intention on defendant’s part to take
the affirmative action of either invoking his right against
compelled self-incrimination under Article I, section 12, or
expressing the desire to do so. As the trial court observed,
defendant’s words, standing alone, could have been under-
stood by a reasonable officer to be an unequivocal invocation
or, alternatively, as an equivocal invocation or a reluctance
to discuss an emotionally charged topic.7 Of course, partic-
ular or precise wording is not required to invoke the right
in question. See generally Davis v. United States, 512 US
452, 459, 114 S Ct 2350, 129 L Ed 2d 362 (1994) (to invoke
derivative right to counsel, criminal suspect not required to
“speak with the discrimination of an Oxford don”; rather,
suspect must articulate his or her desire sufficiently clearly,
such that a reasonable police officer in the circumstances
would understand the request). Nevertheless, when isolated
from its context, defendant’s statement plausibly could be
construed in more than one way.

	7
      At oral argument, the state commented that the trial court had “found”
that defendant had been expressing reluctance to discuss the topic, but that is
not correct. Rather, in assessing the ambiguity, the trial court surmised that
defendant’s words could be construed either as an invocation or as expressing
a reluctance to answer. Cf. Avila-Nava, 356 Or at 617 (in finding facts relating
to purported invocation, courts not permitted to draw speculative inferences
from interrogation circumstances). That is, the trial court’s observation was just
that—an observation about the nature of the words spoken and a plausible inter-
pretation of those words as they might have shed light on defendant’s intent, not
a factual finding about what defendant actually intended.
Cite as 361 Or 101 (2017)	111

	        When we analyze defendant’s statement in the con-
text in which it was made, however, we conclude that defen-
dant unequivocally expressed an intent to invoke his right
against compelled self-incrimination, which a reasonable
officer would have understood as an invocation of that right.
See Avila-Nava, 356 Or at 611, 614 (totality of circumstances
includes context in which defendant’s words were uttered,
including preceding circumstances; noting other consider-
ations beyond spoken words). Two aspects of that context
are significant.
	        First and most notably, defendant made his
statement—“[i]t’s not something I want to talk about”—in
response to Matsuura’s request that defendant tell him about
“the circumstances behind [the victim’s] death.” That is, the
topic about which defendant unambiguously expressed a
desire to not speak to the detectives went to the core of the
entire investigation and the crime for which he had been
arrested. When defendant clearly expressed a desire not to
speak about the alleged crime that had prompted his arrest,
a reasonable law enforcement officer should have under-
stood that defendant was invoking his right against com-
pelled self-incrimination as to the entire interview. That is
different from the scenario in which—as the state argues
occurred here—a suspect selectively answers some ques-
tions but declines to answer others. See Kell, 303 Or at 99
(suspects undergoing interrogation or in otherwise compel-
ling circumstances may “pick and choose what [they] wish[ ]
to talk about”). The facts in Kell illustrate the difference. In
that case, after waiving his Miranda rights, the defendant
chose to speak freely and at length “about every aspect of
the case,” except for identifying who had conceived the man-
ner of committing the crime. Id.; see also State v. Smith, 310
Or 1, 10, 791 P2d 836 (1990) (defendant’s statement during
interview, “I have nothing to say,” in context of responding
to hypothetical description of how he might have killed his
wife, demonstrated that defendant chose to answer some
questions but not others). By contrast, defendant in this
case did not decline to answer a question about a particu-
lar or discrete topic. Instead, he answered, “[i]t’s not some-
thing I want to talk about,” in response to a direct question
about the circumstances of the victim’s death, which was the
112	                                                        State v. Nichols

underlying basis for the murder charge against defendant,
the warrant for his arrest, and the interrogation for which
he had been provided Miranda warnings.8
	        Second, defendant made that statement near the
beginning of his interview with the detectives, following
initial back-and-forth about the warrant for his arrest and
confirmation about the identity of and his relationship with
the victim. That, again, is different from the context of the
law enforcement interviews that occurred in Kell and Smith.
In those cases, by the point in time when the defendants
made their purported invocations, they had fully partici-
pated in investigatory interviews. Stated another way, the
interviews in Kell and Smith unfolded in a significantly
different manner from defendant’s interview; unlike those
cases, defendant did not first speak on a range of topics and
then decline to answer a question or otherwise indicate that
he had nothing to say about one discreet topic. See Smith,
310 Or at 10 (defendant’s interview ultimately terminated
because defendant was tired; at one point during interview,
after detective suggested hypothetical idea about the crime,
defendant replied, “I have nothing to say”); Kell, 303 Or at
100 n 3 (defendant “just kept on talking” and stated that
he would talk, except that he wanted a lawyer in relation
to questions about whether the crime had been his idea).
Instead, as soon as Matsuura directly asked defendant
to discuss the subject of the circumstances of the victim’s
death, defendant affirmatively and unequivocally stated his
desire to not do so.9
	8
      The state argues that, in contrast to the statements in Avila-Nava, 356
Or at 603, and McAnulty, 356 Or at 456, defendant’s statement was not directed
at ending the interrogation; instead, at most, defendant merely sought to alter
the course of the interrogation, not end it. We disagree, for the reasons stated
above: Defendant’s statement responded to a request to tell the detectives about
the circumstances of the victim’s death—the stated reason for his arrest and the
interrogation—thus conveying his desire to end the interrogation.
	9
       The state cites another case, People v. Silva, 45 Cal 3d 604, 247 Cal Rptr
573, 754 P2d 1070 (1988), cert den, 488 US 1019 (1989), to support its argument
that defendant’s statement merely demonstrated an unwillingness to discuss
a particular topic. The facts of Silva, however, align with Kell, 303 Or 89, and
Smith, 310 Or 1, not with the facts of this case. As in Kell and Smith, the defen-
dant in Silva fully participated in an interview with law enforcement, in which
he provided acknowledgment and information about various circumstances of
the crime. Then, when asked twice about a factual aspect of the crime and his
involvement, he responded, “I don’t know. I really don’t want to talk about that.”
Cite as 361 Or 101 (2017)	113

	         The state points to additional considerations dis-
cussed in Avila-Nava, such as the speech pattern of the sus-
pect and the tone and demeanor of the interrogating officer.
356 Or at 614. The state in particular argues that the audio
recording of defendant’s interview—which the trial court
listened to before making its ruling—shows that the initial
exchange between defendant and Matsuura was “low-key.”
The recording does reveal that defendant spoke in a non-
animated way, but that manner of speech was consistent
with the fact that defendant had not slept for an extended
period of time. Matsuura, in turn, displayed a polite and
restrained tone toward defendant until defendant stated,
“[i]t’s not something I want to talk about,” at which point
Matsuura’s tone became more forceful, as he discussed the
danger of booking a “serial murderer” in his jail. Nothing
about defendant’s speech pattern or Matsuura’s tone and
demeanor alters our analysis of the other contextual cir-
cumstances, in which defendant clearly expressed, at essen-
tially the outset of the interview, a desire not to discuss the
underlying reason for his arrest and interrogation.
	         In sum, after considering defendant’s statement, in
the context of the totality of the circumstances existing up
to and when he made that statement, we conclude that a
reasonable law enforcement officer would have understood
that defendant had invoked his right against compelled
self-incrimination under Article I, section 12. And, because
defendant unequivocally invoked his right, the detectives
were required to cease the interrogation. See Avila-Nava,
356 Or at 612 n 7 (stating principle; contrasting with
Silva, 45 Cal 3d at 629, 754 P2d at 1083. Citing the principle that a suspect
may indicate an unwillingness to discuss certain subjects without expressing
a desire to terminate an interrogation in progress, and considering additional
circumstances that included the defendant’s vocal inflection when he made his
statement, the California Supreme Court determined that no constitutional vio-
lation had occurred. Id.
	    In this case, initially, defendant arguably hinted that he might discuss the
victim’s death, when he answered “Yeah” in response to Matsuura’s preliminary
question, “Do you know the circumstances behind [the victim’s] death?” But then,
he made his statement—“[i]t’s not something I want to talk about”—immediately
in response to Matsuura’s next, similarly broad, question, directly asking defen-
dant to tell Matsuura about those circumstances. In the totality of the circum-
stances surrounding defendant’s statement, he did not display any willingness,
at essentially the outset of the interview, to discuss the victim’s death; rather, he
displayed an intent to invoke his right against self-incrimination.
114	                                         State v. Nichols

scenario in which a defendant subsequently re-opens dia-
logue with unprompted statements, thus indicating willing-
ness to have generalized discussion). Instead of doing so,
however, they first continued to press defendant to answer
and then further questioned him after he relented. Those
actions violated Article I, section 12, and, accordingly, the
trial court did not err in granting defendant’s motion to sup-
press all the interview statements that he made following
his invocation.
	       The order of the circuit court is affirmed.